DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
The examiner points out that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Limitations following "configured to," "adapted for," "designed to," "can be," and "capable of," or are statements of intended use are not positive limitations and thus are not given patentable weight. See MPEP 2111.04 and 2114.
Furthermore, it has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. For purposes of expediting prosecution, the Examiner has addressed all limitations following the phrase "configured to".
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 2-9, 12-14, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa et al. (US 10,361,348) in view of Hansler et al. (US 2002/0136027), and further in view of Rizkin et al. (US 6,543,911; already of record).
Regarding claim 2, Yoshizawa discloses, a system (Figs. 5 and 10-11), comprising:
a housing (2, 4, 8);
a light source (3) disposed within a portion of the housing; and 
a reflector (4p) disposed optically downstream of the light source and comprising a material, the reflector including:
a first surface comprising an external surface of material (4a) and a substantially conical reflective surface (5) internal to the reflector, the light source being positioned such that radiation emitted by the light source passes through air from the light source to first surface (Claim 21 and see annotated Fig. 10 below), and
the reflective surface being configured to 
receive divergent radiation (Col. 16, lines 16-64) emitted by the light source and passing into the material via the first surface (Col. 14, lines 40-45), and
 direct the divergent radiation to pass thru the material and exit the reflector via a second surface (4d, 4e) of the material, the second surface comprising an external surface of the material extending substantially perpendicular to the first surface (see Figs. 5 and 10-11), the divergent radiation exiting the reflector within a predetermined emission pattern (see Figs. 5 and 10-11).





    PNG
    media_image1.png
    390
    641
    media_image1.png
    Greyscale

Yoshizawa does not disclose the reflector comprising a single piece of material, the first surface comprising an external surface of the piece of the material, and the substantially conical reflective surface comprising an internal surface of the piece of material. 
Hansler teaches, from the same field of endeavor that in a system (Figs. 1-5) that it would have been desirable to make the reflector (102) comprising a single piece of material (see 126, 130), the first surface (128) comprising an external surface of the piece of the material, and the substantially conical reflective surface (Para. 0032, lines 1-6 and see 130) comprising an internal surface of the piece of material.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the reflector comprising a single piece of material, the first surface comprising an external surface of the piece of the material, and the substantially conical reflective surface comprising an internal surface of the piece of material as 
Yoshizawa in view of Hansler does not explicitly disclose the emission pattern having: a lower limit extending substantially parallel to an emission face of the light source, and an upper limit extending at an included angle of less than approximately 60 degrees relative to the lower limit.
Rizkin teaches, from the same field of endeavor that in a system that it would have been desirable to make the emission pattern having: a lower limit extending substantially parallel to an emission face of the light source (Col. 7, lines 27-31, see ’min of Fig. 10, and 1405 of Fig. 13), and an upper limit extending at an included angle of less than approximately 60 degrees relative to the lower limit (Col. 7, lines 27-31, see ’max of Fig. 10, and 1405 of Fig. 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the emission pattern having: a lower limit extending substantially parallel to an emission face of the light source, and an upper limit extending at an included angle of less than approximately 60 degrees relative to the lower limit as taught by the system of Rizkin in the combination of Yoshizawa in view of Hansler since Rizkin teaches it is known to include these features in a system for the purpose of providing an efficient and low cost system that sufficiently redirects light.
Regarding claim 3, Yoshizawa, Hansler and Rizkin discloses and teaches as set forth above, and Rizkin further teaches, from the same field of endeavor that in a system that it would have been desirable to make the light source comprises one of a diode laser, a quantum cascade laser, or an inter-band laser (1140 and associated text).

Furthermore, the Examiner points out that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Regarding claims 4, 7 and 16, Yoshizawa, Hansler and Rizkin discloses and teaches as set forth above, and Rizkin further teaches, from the same field of endeavor that in a system that it would have been desirable to make the reflector comprises a solid axicon including the reflective surface (Col. 5, lines 55-67, Col. 6, lines 1-14 and see 1130); and the light source is optically coupled to a formed material extending from the reflective surface (see 1130, 1140 and associated text), and the housing forms a generally sealed environment (see 300 and associated text), and the reflector is disposed within the generally sealed environment (see 1130 and associated text).
Regarding claims 5-6 and 13, Yoshizawa, Hansler and Rizkin discloses and teaches as set forth above, and Yoshizawa further discloses, the reflective surface comprises: a tip disposed opposite and facing the light source (see 5), and a cross-sectional shape comprising one of a polygon, a circle, or an oval (see 5), and the tip is substantially centrally aligned with the light source such that the divergent radiation emitted by the light source impinges upon the reflective surface substantially completely around a perimeter of the reflective surface (see 3, 5).
claims 8 and 14, Yoshizawa, Hansler and Rizkin discloses and teaches as set forth above, and Yoshizawa further discloses, the housing (2, 4, 8) comprises a base module (2, 8), a distribution module (4) joined to the base module, a distribution window (4d, e) disposed optically downstream of the reflective surface, and the divergent radiation exiting the reflector exits the housing via the window (4d, e).
Rizkin further teaches, from the same field of endeavor that in a system that it would have been desirable to make the generally sealed environment is formed, at least in part, by the distribution module, and the distribution window (see Figs. 3-4 and associated text) for the purpose of providing an efficient and low cost system that sufficiently redirects light.
Regarding claim 9, Yoshizawa, Hansler and Rizkin discloses the claimed invention as set forth above, but, does not explicitly disclose the generally sealed environment comprises a humidity-controlled environment containing concentrated nitrogen.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the generally sealed environment comprises a humidity-controlled environment containing concentrated nitrogen for the purpose of providing a system that removes excess water to prevent damage from corrosion and/or freezing.
Regarding claims 12 and 19, Yoshizawa discloses, a system (Figs. 5 and 10-11), comprising:
a housing (2, 4, 8) including a base module (2, 8), and a distribution module (4) joined to the base module, the distribution module having a window (4d, e);
a semiconductor laser (3) disposed within a portion of the housing; 
a formed material (6) optically coupled to the light source; and 

a first surface comprising an external surface of the material (4a), and a substantially conical reflective surface (5) internal to the reflector,  the light source being positioned such that radiation emitted by the light source passes through air from the light source to first surface (Claim 21 and see annotated Fig. 10 below),
the reflective surface being configured to receive divergent radiation (Col. 16, lines 16-64) emitted by the light source and passing into the material via the first surface (Col. 14, lines 40-45), the divergent radiation diverging as it passes from the first surface to the reflective surface (Col. 14, lines 40-45), and
 direct the divergent radiation to pass thru the material and exit the reflector via a second surface (4d, 4e) of the material, the second surface comprising an external surface of the material extending substantially perpendicular to the first surface (see Figs. 5 and 10-11), the divergent radiation exiting the reflector within a predetermined emission pattern (see Figs. 5 and 10-11).
Yoshizawa does not disclose the reflector comprising a single piece of material, the first surface comprising an external surface of the piece of the material, and the substantially conical reflective surface comprising an internal surface of the piece of material. 
Hansler teaches, from the same field of endeavor that in a system (Figs. 1-5) that it would have been desirable to make the reflector (102) comprising a single piece of material (see 126, 130), the first surface (128) comprising an external surface of the piece of the material, and the substantially conical reflective surface (Para. 0032, lines 1-6 and see 130) comprising an internal surface of the piece of material.

Yoshizawa in view of Hansler does not explicitly disclose the emission pattern having: a lower limit extending substantially parallel to an emission face of the light source, and an upper limit extending at an included angle of less than approximately 60 degrees relative to the lower limit.
Rizkin teaches, from the same field of endeavor that in a system that it would have been desirable to make the emission pattern having: a lower limit extending substantially parallel to an emission face of the light source (Col. 7, lines 27-31, see ’min of Fig. 10, and 1405 of Fig. 13), and an upper limit extending at an included angle of less than approximately 60 degrees relative to the lower limit (Col. 7, lines 27-31, see ’max of Fig. 10, and 1405 of Fig. 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the emission pattern having: a lower limit extending substantially parallel to an emission face of the light source, and an upper limit extending at an included angle of less than approximately 60 degrees relative to the lower limit as taught by the system of Rizkin in the combination of Yoshizawa in view of Hansler since Rizkin teaches it is known to include these features in a system for the purpose of providing an efficient and low cost system that sufficiently redirects light.
Claims 10-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa et al. (US 10,361,348) in view of Hansler et al. (US 2002/0136027) in view of Rizkin et al. (US 6,543,911; already of record) as applied to claim 2 above, and further in view of Rast (US 2004/0056779; already of record).
Yoshizawa, Hansler and Rizkin remains as applied to claim 2 above.
Yoshizawa, Hansler and Rizkin does not disclose a controller operably connected to the light source, the controller being configured to: cause the light source to operate in at least one of a first duty cycle, or a second duty cycle different from the first duty cycle; and cause the light source to emit the radiation with a desired frequency signature, and at least one of: an input sensor configured to detect a user input action and provide a signal to the controller indicative of the user input action, or a video display operably connected to the controller and configured to generate a human perceptible signal, and a driver operably connected to the semiconductor laser, the driver being configured to modulate a pulse pattern of the divergent radiation emitted by the semiconductor laser, over time, at a frequency between 2 Hz and 10 Hz.
Rast teaches, from the same field of endeavor that in a system that it would have been desirable to make a controller operably connected to the light source, the controller being configured to: cause the light source to operate in at least one of a first duty cycle, or a second duty cycle different from the first duty cycle (Paragraphs 0105, 0282-0293 and see 802 of Fig. 18); and cause the light source to emit the radiation with a desired frequency signature (Paragraphs 0105, 0282-0293 and see 802 of Fig. 18), and at least one of: an input sensor configured to detect a user input action and provide a signal to the controller indicative of the user input action (Paragraphs 0105, 0282-0293 and see 802 of Fig. 18), or a video display operably connected to the controller and configured to generate a human perceptible signal 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a controller operably connected to the light source, the controller being configured to: cause the light source to operate in at least one of a first duty cycle, or a second duty cycle different from the first duty cycle; and cause the light source to emit the radiation with a desired frequency signature, and at least one of: an input sensor configured to detect a user input action and provide a signal to the controller indicative of the user input action, or a video display operably connected to the controller and configured to generate a human perceptible signal, and a driver operably connected to the semiconductor laser, the driver being configured to modulate a pulse pattern of the divergent radiation emitted by the semiconductor laser, over time, at a frequency between 2 Hz and 10 Hz as taught by the system of Rast in the combination of Yoshizawa, Hansler and Rizkin since Rast teaches it is known to include these features in a system for the purpose of providing a system with reduced power consumption and costs.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa et al. (US 10,361,348) in view of Hansler et al. (US 2002/0136027) in view of Rizkin et al. (US 6,543,911; already of record) as applied to claims 12 and 20 above, and further in view of Booth et al. (US 2006/0291209; already of record).
Yoshizawa, Hansler and Rizkin remains as applied to claims 12 and 20 above.

Booth teaches, from the same field of endeavor that in a system that it would have been desirable to make the reflective surface comprises: a first portion having a first angle of inclination relative to a central longitudinal axis of the reflector (Paragraph 0008); and a second portion having a second angle of inclination relative to the central longitudinal axis different from the first angle of inclination (Paragraphs 0008, 0038 and see 15, 24 of Figs. 4 and 8-10), and the reflective surface is curved so as to distribute the divergent radiation in a non-uniform pattern (Paragraphs 0008, 0038 and see 15, 24 of Figs. 4 and 8-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the reflective surface comprises: a first portion having a first angle of inclination relative to a central longitudinal axis of the reflector; and a second portion having a second angle of inclination relative to the central longitudinal axis different from the first angle of inclination, and the reflective surface is curved so as to distribute the divergent radiation in a non-uniform pattern as taught by the system of Booth in the combination of Yoshizawa, Hansler and Rizkin since Booth teaches it is known to include these features in a system for the purpose of providing a system that provides high brightness and uniform light output.

Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive.  In response to applicant’s arguments that Yoshizawa does not disclose a first surface comprising an external surface of material and a substantially conical reflective surface internal to the reflector, the light source being positioned such that radiation emitted by the light source passes through air from the light source to first surface.  The Examiner points out that Yoshizawa discloses a first surface comprising an external surface of material (4a) and a substantially conical reflective surface (5) internal to the reflector, the light source being positioned such that radiation emitted by the light source passes through air from the light source to first surface (Claim 21 and see annotated Fig. 10 below).

    PNG
    media_image1.png
    390
    641
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claim 20, in the Examiner’s opinion it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the piece of comprises a solid axicon including the reflective surface, and the 
Regarding claim 22, in the Examiner’s opinion it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the reflective surface is disposed at a first acute included angle relative to the first surface, and at a second acute included angle relative to the second surface, the radiation emitted by the light source diverges as it passes through the air from the light source to the first surface, and wherein the piece of material provides total internal reflection of the divergent radiation so as to provide a beacon system that effectively provides radio frequency communications.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872       
11/06/2021